      6:16-cv-03604-DCC       Date Filed 01/28/21      Entry Number 607       Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION


 The Michelin Retirement Plan and The                 Civil Action No. 6:16-cv-3604-DCC
 Investment Committee of the Michelin
 Retirement Plan,

                              Plaintiffs,
                                                        NOTICE OF APPEARANCE
 v.

 Chicago Transit Authority Retiree Health
 Care Trust and Board of Trustees of the
 Chicago Transit Authority Retiree Health
 Care Trust,

                       Intervening Plaintiffs,

 v.

 Dilworth Paxson LLP, BFG Socially
 Responsible Investments Ltd, Burnham
 Financial Group Inc, Burnham Securities Inc,
 COR Fund Advisors LC, GMT Duncan LLC,
 Greenberg Traurig LLP, Thorsdale Fiduciary
 and Guaranty Company Ltd, US Bank
 National Association, Valor Group Ltd,
 Wakpamni Lake Community Corp., Wealth
 Assurance AG, Wealth Assurance Private
 Client Corporation, Timothy B Anderson, Jon
 Michael Burnham, Devon D Archer, Bevan T
 Cooney, Hugh Dunkerly, Jason W Galanis,
 John P Galanis, Gary T Hirst, Frankie D
 Hughes, and Michelle A Morton,

                              Defendants.

TO:    THE CLERK OF COURT AND COUNSEL OF RECORD

       Clarence Davis of the law firm of Griffin Davis LLC provides notice that he hereby appears

as counsel of record on behalf of Defendant Wakpamni Lake Community Corp. in the above-

captioned matter.
   6:16-cv-03604-DCC       Date Filed 01/28/21   Entry Number 607         Page 2 of 2




                                       Respectfully submitted,


                                       s/Clarence Davis
                                        Clarence Davis (D.S.C. No. 433)
                                        Griffin Davis LLC
                                        Post Office Box 999
                                        Columbia, South Carolina 29202
                                        Telephone: 803-744-0800
                                        Facsimile: 803-744-0805
                                        cdavis@griffindavislaw.com
Columbia, South Carolina
January 28, 2021                        Counsel for Wakpamni Lake Community Corp.




                                          2
